                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                           NOTICE OF SCHEDULING ORDER


     TO: MEMBERS OF THE BAR

      AT THE DIRECTION OF THE COURT IT IS ORDERED that the following schedule
is established for all the listed civil cases. If you have any questions concerning this Order,
please call Jack Bryan at (843) 579-1437.


                           CASES FOR SCHEDULING ORDER


C/A 2:17-3132-DCN            BARNES V SPRING GROVE PLANTATION COMMUNITY
                             SERVICE ASSOCIATION
C/A 2:18-1354-DCN            SIGMON V URBAN EDGE PROPERTIES ET AL
C/A 2:18-1949-DCN            MORRAR V CISSNA
C/A 2:18-2150-DCN            MCINTYRE ET AL V SSA COOPER LLC
C/A 2:18-2396-DCN            IN RE MORAN ENVIRONMENTAL RECOVERY LLC
C/A 2:18-2661-DCN            COAKLEY V SOUTH CAROLINA DEPARTMENT OF
                             SOCIAL SERVICES ET AL
C/A 2:18-2724-DCN            PEPINO V ENVOY AIR INC ET AL
C/A 2:18-2763-DCN            GORDON V ZURICH AMERICAN INSURANCE COMPANY
C/A 2:18-2851-DCN            WORTHY V STATE FARM FIRE AND CASUALTY
                             COMPANY ET AL
C/A 2:18-2882-DCN            KRAJECK ET AL V CHESTNUT ET AL
C/A 2:18-2884-DCN            MARSH WINDS OWNERS ASSOCIATION INC V FABRAL
                             INC ET AL

     AND IT IS SO ORDERED.



                                           ________________________________
                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

November 2, 2018
Charleston, South Carolina


**PURSUANT TO LOCAL RULE 83.I.06, THIS NOTICE IS BEING SENT TO LOCAL
                        COUNSEL ONLY**
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA


  Plaintiff(s),                                    )     CA: _______________________
                                                   )
          v.                                       )            RULE 26(f) REPORT
                                                   )
  Defendant(s).                                    )


         The parties, having consulted pursuant to Rule 26(f), Fed. R. Civ. P., hereby report as
  follows (check one below):

          G       We agree that the schedule set forth in the Conference and Scheduling Order filed
                  November 2, 2018 is appropriate for this case. The parties’ proposed discovery
                  plan as required by Fed. R. Civ. P. Rule 26(f) and the information required
                  by Local Civil Rule 26.03 will be separately filed by the parties.

          G       We agree that the schedule set forth in the Conference and Scheduling Order filed
                  November 2, 2018 requires modification as set forth in the proposed Consent
                  Amended Scheduling Order which will be e-mailed to chambers as required (use
                  format of the Court’s standard scheduling order). The parties’ proposed
                  discovery plan as required by Fed. R. Civ. P. Rule 26(f) and the information
                  required by Local Civil Rule 26.03 will be separately filed by the parties.

          G       We are unable, after consultation, to agree on a schedule for this case. We,
                  therefore, request a scheduling conference with the Court. The parties’ proposed
                  discovery plan as required by Fed. R. Civ. P. Rule 26(f), with disagreements
                  noted, and the information required by Local Civil Rule 26.03 will be
                  separately filed by the parties.

                  PLAINTIFF(S)                                      DEFENDANT(S)


________________________________________               ________________________________________
Signature of Plaintiff’s Counsel                       Signature of Defendant’s Counsel



________________________________________               ________________________________________
Printed Name of Plaintiff’s Counsel                    Printed Name of Defendant’s Counsel
and Party Represented                                  and Party Represented


Dated:                                                 Dated:
                              IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION



                             CONFERENCE AND SCHEDULING ORDER
                                            of
                                HONORABLE DAVID C. NORTON


       Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court, the following
schedule is established for this case. This order is entered to administer the trial of cases in a manner
consistent with the ends of justice, in the shortest possible time, and at the least possible cost to litigants.
Discovery may begin upon receipt of this order.

       1.      Rule 26(f) Conference: A conference of the parties pursuant to Fed. R. Civ. P. 26(f) shall be
               held no later than November 21, 2018.1

       2.      Rule 26(a)(1) Initial Disclosures: No later than December 7, 2018, the required initial
               disclosures under Fed. R. Civ. P. 26(a)(1) shall be made.

       3.      Rule 26(f) Report: No later than December 7, 2018, the parties shall file a Fed. R. Civ. P.
               26(f) Report in the form attached to this order.2

       4.      Amendment of Pleadings: Motions to join other parties and amend the pleadings shall be filed
               no later than January 4, 2019.

       5.      Expert Witnesses: Parties shall file and serve a document identifying by full name, address,
               and telephone number each person whom they expect to call as an expert at trial by the
               following dates:3

                       Plaintiff:       February 4, 2019
                       Defendant:       March 4, 2019

       6.      Discovery: Discovery shall be completed no later than July 3, 2019. All discovery
               requests shall be served in time for the responses thereto to be served by this deadline. All
               depositions must be taken before this deadline.

       7.      Motions in Limine: Motions in limine must be filed at least three weeks prior to jury
               selection.

       8.      Dispositive Motions: All dispositive motions and all Daubert motions shall be filed on or
               before July 17, 2019.

       9.      Mediation: Pursuant to Local Civil Rule 16.04-.12, mediation shall be completed in this case
               on or before August 30, 2019.4 Thirty (30) days prior to this, counsel for each party shall file
               and serve an ADR Statement and Certification under Local Civil Rule 16.03.
       10.     Trial: This case will go to trial during the term of court beginning September 1, 2019.

The parties’ attention is directed to the attached SPECIAL INSTRUCTIONS FOR CASES BEFORE JUDGE DAVID
C. NORTON.


November 2, 2018
Charleston, South Carolina


Attachments:

<      Special Instructions of Judge David C. Norton
<      Rule 26(f) Report
                                 SPECIAL NOTICE TO COUNSEL
                                        WITH CASES BEFORE
                                    JUDGE DAVID C. NORTON,
                                   UNITED STATES DISTRICT JUDGE

       Please carefully review the following instructions which relate to problems which frequently arise regarding
       scheduling orders and related litigation management issues.


COURTESY COPIES

Unless specifically requested (see Judge Norton’s Preferences listed on our website), you should not send a
“courtesy copy” of any filed document to Judge Norton’s chambers. The court is automatically notified when
the original document is filed.

CORRESPONDENCE BETWEEN COUNSEL

Attorneys frequently copy the court on correspondence between counsel. This is seldom appropriate. Unless
correspondence is directly related to a pending motion, there is no reason to copy the court. If it relates to a
pending motion and is relevant to issues before the court, the correspondence should be filed as an exhibit.
If it merely relates to an anticipated motion (usually a discovery dispute), it would be more appropriate simply
to hold such correspondence and to attach it as an exhibit if a motion becomes necessary.

EXTENSION OF DEADLINES

The deadlines in scheduling orders issued by this court are established after review of the parties’
Fed. R. Civ. P. 26(f) reports and interrogatory responses with careful consideration to the nature of the case
and the times requested for discovery. For this reason, extensions should seldom be necessary. If, however,
it becomes necessary to seek an extension, you may submit a motion addressing the following:

       C        Date of the current deadline;

       C        Whether the deadline has been extended before;

       C        The number of additional days requested, and proposed new deadline;

       C        Whether the extension would affect other deadlines; and

       •        If opposing counsel agrees to or opposes the extension.

Do not wait until the last day before the deadline to request an extension. Do not call chambers to
determine if the extension has been granted. You may, however, call the docket clerk in the Clerk’s Office.
Absent extraordinary circumstances, requests should be made sufficiently in advance to allow you to receive
a response before the deadline passes. See Local Civil Rule 6.01 and 6.02.

AMENDMENT OF PLEADINGS

This is the earliest deadline for a very important reason: to allow discovery to address all issues and all
potential parties. Late requests to amend are, therefore, strongly discouraged. This is especially true if the
amendment would add a party. Any request to amend after the scheduling order deadline should include an
explanation of why the amendment could not have been sought earlier. Parties who delay seeking to amend
until late in the litigation, especially as to known potential parties, risk denial of their motions.

FILING OF CONFIDENTIAL MATERIAL

The parties’ attention is specifically directed to Local Civil Rule 5.03 regarding the filing of confidential
material.

WEB SITE

The District of South Carolina maintains a web site with various forms and resources at:

                                          www.scd.uscourts.gov
    1.      Plaintiff’s counsel shall initiate the scheduling of the Rule 26(f) conference with all counsel
            known to plaintiff regardless of whether they have filed appearances. At conference, the parties
            shall confer concerning all matters set forth in Rule 26(f) and whether the schedule set forth in
            this order is appropriate and, if not, what modifications are necessary. See attached form – RULE
            26(f) REPORT.

    2.      Parties are hereby notified that Local Civil Rule 26.03 lists additional queries to be answered in
            the Rule 26(f) Report. See also Local Civil Rule 26.02 (rules for answering court
            interrogatories).

    3.      See Fed. R. Civ. P. 26(a)(2) and (a)(2)(B). Note that while Fed. R. Civ. P. 26(a)(2) does not
            require filing any portion of the written report or disclosure, Judge Norton requires filing of a
            document which identifies the expert and certifies compliance with this rule.

    4.      Standing Order to Conduct Mediation of Judge Norton, which sets forth additional mediation
            requirements applicable to this case available at www.scd.uscourts.gov.
